Opinion issued April 5, 2012.




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-11-01000-CR
                                    ____________

                    JOHN EDWARD GREEN, JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1170853


                          MEMORANDUM OPINION

      Appellant, John Edward Green, Jr., was charged with the offense of capital

murder. Pursuant to appellant’s agreement with the State, appellant pleaded guilty

to the lesser-included offense of murder and the State recommended punishment of

confinement for 40 years. The trial court found appellant guilty and, in accordance
with the plea agreement, sentenced appellant to 40 years’ confinement. Appellant

filed a pro se notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      The trial court’s certification, which is included in the record on appeal,

states that this is a plea bargain case and that the defendant has no right of appeal.

See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s certification.

See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).              Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Furthermore, appellant’s notice of appeal was untimely filed. Appellant’s

sentence was imposed on July 6, 2011. Appellant did not file a motion for new

trial. See TEX. R. APP. P. 26.2(a)(2). Therefore, a notice of appeal, had it been

                                             2
authorized by the trial court’s certification, would have been due on or before

August 5, 2011. See TEX. R. APP. P. 26.2(a)(1). Appellant filed his notice of appeal

on October 27, 2011. The court of criminal appeals has expressly held that, without

a timely filed notice of appeal, we cannot exercise jurisdiction over an appeal. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3